Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference LEEM (2019/0386515) discloses “a present invention, comprises: a coil assembly; a first substrate disposed on the coil assembly; an electromagnetic interference (EMI) filter disposed on a first surface of the first substrate; and a wireless communications antenna disposed on a second surface of the first substrate, wherein the coil assembly includes a plurality of coils”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a shield for shielding electromagnetic waves generated in a transmit coil for a wireless charger, the shield comprising: a seating part on which the transmit coil is seated; and a transfer part extended integrally to a lower portion of the seating part to transfer heat generated in the transmit coil, wherein a plurality of transmit coils are seated on the seating part, and wherein a height of the seating part on which a first transmit coil of the plurality of transmit 

With respect to independent claim 10, the closest prior art reference LEEM (2019/0386515) discloses “a present invention, comprises: a coil assembly; a first substrate disposed on the coil assembly; an electromagnetic interference (EMI) filter disposed on a first surface of the first substrate; and a wireless communications antenna disposed on a second surface of the first substrate, wherein the coil assembly includes a plurality of coils”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a method of manufacturing a shield for shielding electromagnetic waves generated in a transmit coil for a wireless charger, the method comprising: a shielding sheet preparation step of preparing shielding sheets made of a material capable of shielding electromagnetic wave; a foamed plastic preparation step of preparing a foamed plastic by mixing a thermoplastic plastic and a foaming agent; a lamination step of laminating the shielding sheets while interposing the foamed plastic in a predetermined pattern between the shielding sheets to be laminated, wherein the laminated shielding sheets form a seating part on which the transmit coil is seated, and wherein the seating part comprises a first portion having a first height and a second portion with a second 

With respect to independent claim 16, the closest prior art reference LEEM (2019/0386515) discloses “a present invention, comprises: a coil assembly; a first substrate disposed on the coil assembly; an electromagnetic interference (EMI) filter disposed on a first surface of the first substrate; and a wireless communications antenna disposed on a second surface of the first substrate, wherein the coil assembly includes a plurality of coils”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a wireless charger, comprising: a transmit coil for wireless charging; a shield having the transmit coil seated on an upper surface thereof to block electromagnetic waves generated in the transmit coil from being propagated in a side direction and a down direction of the transmit coil; and a heat dissipating plate contacting a lower surface of the shield to receive heat generated in the transmit coil via the shield and dissipate the heat to the outside, wherein the shield includes a seating part on which the transmit coil is seated; and a transfer part extended integrally to a lower portion of the seating part to transfer heat generated in the transmit coil, wherein a plurality of transmit coils are seated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836